Title: Thomas Jefferson to Henry A. S. Dearborn, 17 October 1816
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


          
            Monticello Oct. 17. 16.
          
          Th: Jefferson presents his compliments and his thanks to mr Dearborne for the copy he has been so kind as to send him of his translation of De Lasteyrie’s learned & valuable work on the Pastel or Woad. he hopes the translation will encorage and promote the culture of that useful plant in the US. a long absence from home must apologise for this late acknolegement of the receipt of the work.
        